                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

NELSON PEREZ QUINONES,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-2083-Orl-22GJK

CARTERET MANAGEMENT
CORPORATION,

                      Defendant.


                                            ORDER

       This cause is before the Court on the Joint Motion for Approval of Settlement and to

Dismiss Case with Prejudice (Doc. No. 20) filed on July 2, 2019.

       The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED.

       After an independent de novo review of the record in this matter, and noting that the

parties file a Joint Notice of Non-Objection (Doc. No. 23), the Court agrees entirely with the

findings of fact and conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed July 15, 2019 (Doc. No. 22), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Joint Motion for Approval of Settlement and to Dismiss Case with Prejudice

is hereby GRANTED.

       3.      The Court APPROVES the settlement as a fair and reasonable resolution of a

bona fide dispute under the FLSA.
       4.     This case is DISMISSED WITH PREJUDICE.

       5.     The Clerk is directed to CLOSE the file.

       DONE and ORDERED in Orlando, Florida on July 24, 2019.




Copies furnished to:

Counsel of Record




                                             -2-
